DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/3/2020 has been entered.  Claims 23, 25-27, 30-32, 34-36, 38-47 are pending in the application with claims 23, 27, 30, 36, 40, 44, 46 amended, claims 1-22, 24, 28, 29, 33, 37 cancelled.  The previous 35 USC 112 rejection of claims 23, 44, 46 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 25-27 and 38-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kura et al. (US Patent Application Publication No. 2007/0059989, hereinafter Kura) in view of Wang (US Patent Application Publication No. 2008/0170846).

In regard to claim 23, Kura discloses a medical device (80) configured for insertion into a body (Fig. 27), comprising:
a member (2) extending from a proximal end to a distal end and configured so that the distal end is positioned inside a stomach of the body while the proximal end is positioned outside the body (Par. 87), wherein the medical device is an endoscope having a handle (70) at the proximal end that is accessible outside the body (Fig. 27);
an imaging device, a camera, a CMOS sensor, or a light sensor (via a CCD (16)) positioned at the distal end (Par. 49);
a plurality of light sources (17, 17) positioned at the distal end (Par. 49).
 illumination patterns is optimized for a different endoscopic procedure or a different location within the body.
Wang teaches an analogous capsule camera (100, Fig. 1) for imaging within the intestines.  The capsule camera comprises an image sensor (21) and plurality of LEDs (20A, 20B) for imaging a body cavity and further comprises an image processor (102) for processing images captured by the image sensor.  The capsule camera is also provided with a control unit (201) such that after the exposure of a previous frame, control unit 201 (e.g., image processor 102) analyzes a selected region covered by LED 20A, using pixel values at pixel subset 202 of the image for that region.  If the image is over- or under-exposed, an adjustment to achieve the appropriate lighting is determined for the next image.  (The pixel value is expected to be in linear proportion to the exposure).  The same procedure is performed for another selected region, which is covered by LED 20B using pixel values at pixel subset 203 of the image.  The 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the endoscope of Kura with the control unit (201) of Wang enabling the LEDs to be individually controlled to adjust the light intensity of the LEDs to automatically correct regions of the image that appear over and under exposed (Par. 40).

In regard to claim 25, Kura teaches wherein the plurality of light sources includes at least one of a plurality of fiber optic cables that terminate at the distal end and at least one LED (17, Par. 49).

In regard to claim 26, Kura teaches wherein each light source of the plurality of light sources is positioned at a different location at the distal end (Figs. 2,3).

In regard to claim 27, Wang teaches wherein the first characteristic of light delivered through the first light source includes at least one of an intensity, a wavelength, a polarization, a frequency, or a phase of light (Par. 40).


In regard to claim 38, Wang teaches wherein the control device is configured to automatically change the preset illumination pattern as the plurality of light sources traverse through different sections of the body (the illumination pattern for the LEDs is constantly changing as the device advances through a body cavity based on the light exposure of the received images from the image sensor).

In regard to claim 39, Wang teaches wherein each preset illumination pattern includes a different characteristic of light for at least one of the plurality of light sources than any other preset illumination pattern (the preset illumination pattern alters the intensity of the LEDs, Par. 40).

In regard to claim 40, Wang teaches wherein the different characteristic of light includes at least one of an intensity, a wavelength, a polarization, a frequency, or a phase of light (the preset illumination pattern alters the intensity of the LEDs, Par. 40).

In regard to claim 41, Wang teaches wherein the control device is configured to change the preset illumination pattern as a function of time (Par. 14).

In regard to claim 42, Wang teaches wherein the control device is configured to process adjustments to the preset illumination pattern and automatically output an adjusted preset illumination pattern based on detection of the image pattern (Par. 40, via adjusting the illumination pattern to remove over and under exposed portions of the image).

In regard to claim 43, Kura teaches wherein the medical device includes the imaging device, and wherein the imaging device includes a fiber optic imaging device (via CCD (16)).

In regard to claim 44, Kura discloses a medical device (80) configured for insertion into a body (Fig. 27), comprising:
a member (2) extending from a proximal end to a distal end and configured so that the distal end is positioned inside a stomach of the body while the proximal end is positioned outside the body (Par. 87);
an imaging device, a camera, a CMOS sensor, or a light sensor (via a CCD (16)) positioned at the distal end and configured to detect an image pattern (Par. 49);
a plurality of light sources (17,17) positioned at the distal end, wherein each light source illuminates a different region, and the regions together form the image pattern (Par. 49).
Kura is silent with respect to a control device having a processor configured to execute instructions that automatically control each light source of the plurality of light sources by varying a first characteristic of light directed through a first light source of the plurality of light sources independent of a second characteristic of light directed through a second light source of the plurality of light sources based on the detected image pattern, wherein the control device also is configured to automatically control each light source of the plurality of light sources to deliver light according to a plurality of preset illumination patterns, wherein each preset illumination pattern of the plurality of preset illumination patterns is optimized for a different endoscopic procedure.
Wang teaches an analogous capsule camera (100, Fig. 1) for imaging within the intestines.  The capsule camera comprises an image sensor (21) and plurality of LEDs  unit 201 (e.g., image processor 102) analyzes a selected region covered by LED 20A, using pixel values at pixel subset 202 of the image for that region.  If the image is over- or under-exposed, an adjustment to achieve the appropriate lighting is determined for the next image.  (The pixel value is expected to be in linear proportion to the exposure).  The same procedure is performed for another selected region, which is covered by LED 20B using pixel values at pixel subset 203 of the image.  The parameters for a proper exposure are then stored in medium 204 (e.g., flip-flops, registers or another temporary storage medium).  In one implementation, one exposure parameter is the "on" duration for an LED (e.g., LEDs 20A or 20B) that is driven by a constant current source (current source 205 or 206).  Such an arrange results in a simple driving circuit design.  Other schemes--such as, for example, increasing the light intensity of an LED by providing a higher current--are also possible (Par. 40).  Wang further teaches the control unit (201) can have a monitor mode and an active mode, such that the monitor mode is initiated when no movement of the capsule camera is detected and the active mode is initiated when movement of the capsule camera is detected (Par. 43).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the endoscope of Kura with the control unit (201) of Wang enabling the LEDs to be individually controlled to adjust the light intensity of the LEDs to (Par. 40).


In regard to claim 45, Kura teaches wherein the device is an endoscope (Fig. 27).

In regard to claim 46, Kura discloses a medical device (80) configured for insertion into a body (Fig. 27), comprising:
a member (2) extending from a proximal end to a distal end and configured so that the distal end is positioned inside a stomach of the body while the proximal end is positioned outside the body (Par. 87);
an imaging device, a camera, a CMOS sensor, or a light sensor (via a CCD (16)) positioned at the distal end and configured to detect an image pattern (Par. 49);
a plurality of light sources (17, 17) positioned at the distal end, wherein each light source illuminates a different region, and the regions together form the image pattern (Par. 49); and
Kura is silent with respect to a control device having a processor configured to execute instructions that automatically control each light source of the plurality of light 
Wang teaches an analogous capsule camera (100, Fig. 1) for imaging within the intestines.  The capsule camera comprises an image sensor (21) and plurality of LEDs (20A, 20B) for imaging a body cavity and further comprises an image processor (102) for processing images captured by the image sensor.  The capsule camera is also provided with a control unit (201) such that after the exposure of a previous frame, control unit 201 (e.g., image processor 102) analyzes a selected region covered by LED 20A, using pixel values at pixel subset 202 of the image for that region.  If the image is over- or under-exposed, an adjustment to achieve the appropriate lighting is determined for the next image.  (The pixel value is expected to be in linear proportion to the exposure).  The same procedure is performed for another selected region, which is covered by LED 20B using pixel values at pixel subset 203 of the image.  The parameters for a proper exposure are then stored in medium 204 (e.g., flip-flops, registers or another temporary storage medium).  In one implementation, one exposure parameter is the "on" duration for an LED (e.g., LEDs 20A or 20B) that is driven by a 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the endoscope of Kura with the control unit (201) of Wang enabling the LEDs to be individually controlled to adjust the light intensity of the LEDs to automatically correct regions of the image that appear over and under exposed (Par. 40).

In regard to claim 47, Kura teaches wherein the device is an endoscope (Fig. 27).

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kura et al. (US Patent Application Publication No. 2007/0059989, hereinafter Kura) in view of Wang (US Patent Application Publication No. 2008/0170846), as applied to claim 23, and further in view of Hendriks et al. (US Patent Application Publication No. 2009/0177033, hereinafter Hendriks).

In regard to claims 30-32, Kura and Wang are silent with respect to one or more adjustable lenses configured to vary the first characteristic of light directed through the first light source, wherein the one or more adjustable lenses are configured to be adjusted by a change in pressure applied to the one or more adjustable lenses, wherein the change in pressure applied to the one or more adjustable lenses is achieved by an electric current applied to the one or more adjustable lenses.
Hendriks teaches an endoscopic capsule (30) configured to travel within a body lumen.  The capsule includes comprises an image sensor (34) for image a body lumen and a plurality of LEDs (36, 38) to illuminate the body lumen.  Hendriks teaches the LEDs can be provided with a variable lens system comprising a liquid lens controlled by applying voltage to electrodes mounted to the liquid lens to adjust focusing and beam steering to ensure illumination of diseased areas (Par. 79).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the LEDs of Kura and Wang with the liquid lens of Hendriks to control focusing and beam steering of the illumination light projecting from the LEDS ensuring illumination of a body cavity.

Response to Arguments
Applicant’s arguments with respect to claims 23, 25-27, 30-32 and 38-47 have been considered but are moot because the new ground of rejection does not rely on any 

Allowable Subject Matter
Claims 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RYAN N HENDERSON/            Primary Examiner, Art Unit 3795                                                                                                                                                                                            	January 14, 2021